             Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 1 of 7



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
David Hoffman


                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTES


 DAVID HOFFMAN,

                         Plaintiff,

               v.                                       Case No.:

 BLACKFACTS.COM LLC,

                        Defendant.



                                 COMPLAINT AND JURY DEMAND

        The plaintiff David Hoffman (“Plaintiff”), by its undersigned attorneys, Rath, Young and

Pignatelli, P.C., for his complaint against the defendant Blackfacts.com LLC (“Defendant”),

alleges as follows:

                                      SUBSTANCE OF THE ACTION

        1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

        2.      Plaintiff seeks compensatory or statutory damages in an amount to be

established at trial.
             Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 2 of 7



                                              PARTIES

        3.       Plaintiff is an individual doing business as David Hoffman Photo Library with

an address at 21 Norman Grove, E3 5EG, London, England.

        4.       Upon information and belief, Defendant is a domestic limited liability company

with an address at 60 State Street, Suite 700, Boston, Massachusetts, 02109.

                                  JURISDICTION AND VENUE

        5.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        6.       Personal jurisdiction over Defendant is proper. Defendant is conducting

business in and committing torts in this state, including, without limitation, Defendant’s

copyright infringement, which causes harm in this state and judicial district.

        7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        8.       Plaintiff is a professional photographer who licenses his photographic works for

various professional applications, including editorial, advertising, corporate and non-profit use.

        9.       Plaintiff is the creator of the photographic image at issue in this litigation, a copy

of which is attached hereto as Exhibit A (the “Copyrighted Work”).

        10.      The Copyrighted Work is an original work of authorship.

        11.      Plaintiff owns the copyrights in and to the Copyrighted Work.


                                                   2
           Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 3 of 7



        12.       Plaintiff has obtained registration with the United States Copyrighted Office for

the Copyrighted Work. Attached hereto as Exhibit B is a copy of the certificate for registration

obtained from the United States Copyright Office.

B.      Defendant’s Unlawful Activities

        13.       Upon information and belief, Defendant owns and operates a website located at

the URL http://www.blackfacts.com, where it uses photographic images belonging to others,

such as the Copyrighted Work, to draw internet users to visit and remain at Defendant’s

websites, thus profiting from Plaintiff’s labor as viewership and advertising revenue grow, and

the monetary value of the website grows.

        14.       Plaintiff has discovered that Defendant is infringing Plaintiff’s exclusive

copyrights in the Copyrighted Work by reproducing, distributing, creating derivative works

from, and publicly displaying the Copyrighted Work.

        15.       Copies of screenshots showing the infringing use of the Copyrighted Work are

attached hereto as Exhibit C.

        16.       Upon information and belief, Defendant is directly responsible for the unlawful

reproduction, distribution, public display, and derivation of the Copyrighted Work.

        17.       Defendant’s reproduction, distribution, public display and derivation of the

Copyrighted Work are without Plaintiff’s authorization.

        18.       Defendant’s unauthorized reproduction, distribution, public display and

derivation of the Copyrighted Work are knowing and willful and in reckless disregard of

Plaintiff’s rights.

        19.       Defendant is, upon information and belief, a media company with a knowledge

of copyright law.


                                                  3
           Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 4 of 7



        20.       Defendant knew it needed permission to use Plaintiff’s photograph and made no

effort to obtain such permission.

        21.       Defendant’s use of the Copyrighted Work was not accidental nor inadvertent but

purposeful.

        22.       Defendant’s unauthorized reproduction, distribution, public display and

derivation of Plaintiff’s Copyrighted Work are knowing and willful and in reckless disregard of

Plaintiff’s rights.

                                   CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

        23.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        24.       The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

         25.      Upon information and belief, as a result of Plaintiff’s public display of the

 Copyrighted Work, Defendant had access to the Copyrighted Work prior to using it at the

 infringing website.

         26.      By its actions, as alleged above, Defendant has infringed Plaintiff’s exclusive

 rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing,

 creating derivative works of, and publicly displaying the Copyrighted Work.

         27.      Upon information and belief, the infringement by Defendant is willful and

 deliberate and Defendant has profited at the expense of Plaintiff.

         28.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

 exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover its actual

 damages resulting from such uses without paying license fees, in an amount to be proven at
                                                   4
               Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 5 of 7



 trial.

          29.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

 shall be entitled to recover damages based on a disgorgement of the profits from infringement

 of the Copyrighted Work, which amounts will be proven at trial.

          30.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

 statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

 the infringing reproduction, distribution, public display and derivation of the Copyrighted

 Work, or such other amounts as may be proper under 17 U.S.C. § 504(c).

          31.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

 to 17 U.S.C. § 505.

          32.      Defendant’s conduct has caused and any continued infringing conduct will

 continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

 adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

 injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.


                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          1.      A declaration that Defendant has infringed Plaintiff’s copyrights under the

Copyright Act;

          2.      A declaration that such infringement is willful;

          3.      An accounting of all revenue earned by Defendant resulting from its reproduction,

distribution or display of the Registered Copyrighted Work, or any portion or derivation of the

Registered Copyrighted Work;

          4.      Awarding Plaintiff all gains, profits, property and advantages obtained or derived

                                                     5
             Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 6 of 7




by Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect,

such statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c),

including damages for willful infringement of up to $150,000 for each instance of copyright

infringement;

        5.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

sums;

        8.      Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Registered

Copyrighted Work or to participate or assist in any such activity; and

        9.      For such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                   6
         Case 1:20-cv-11621-GAO Document 1 Filed 08/31/20 Page 7 of 7




Dated: August 31, 2020
                                     Respectfully submitted,


                                     By: /s/ R. Terry Parker
                                     R. Terry Parker, Esquire
                                     RATH, YOUNG and PIGNATELLI, P.C.
                                     120 Water Street, Second Floor
                                     Boston, MA 02109
                                     Telephone: (603) 226-2600
                                     Email: rtp@rathlaw.com

                                     Attorneys for Plaintiff
                                     David Hoffman




                                       7
